Case 18-09108-RLM-11            Doc 393      Filed 04/09/19       EOD 04/09/19 13:40:26            Pg 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                          1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                          Debtor.


             NOTICE OF PROPOSED AGENDA OF MATTERS SCHEDULED
             FOR TELEPHONIC HEARING ON APRIL 10, 2019 AT 10:00 A.M.

Time and Date of Hearing:                 Wednesday, April 10, 2019, at 10:00 a.m. (Prevailing
                                          Eastern Time).

Location of Hearing:                      Honorable Robyn L. Moberly, U.S. Bankruptcy Judge
                                          The Hearing will proceed telephonically. The dial-in
                                          telephone number for interested parties to participate in the
                                          hearing by conference call is 1-888-273-3658, passcode:
                                          9247462#. All callers shall keep their phones muted unless
                                          addressing the Court. All callers must identify themselves
                                          and the party(ies) they represent when addressing the Court.
                                          Callers shall not place their phones on hold during the
                                          hearing.

Copies of Documents:                      Copies of all documents filed in this chapter 11 case may be
                                          accessed      through      the      case      website     at:
                                          https://omnimgt.com/usagymnastics, or by contacting the
                                          Debtor’s attorneys, on PACER, or from the Clerk of the
                                          Court.

Estimated Length of Hearing:              15 minutes.




1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11        Doc 393     Filed 04/09/19     EOD 04/09/19 13:40:26        Pg 2 of 2



1.     Bar Date Clarification Motion: Debtor’s Motion For Clarification Of Bar Date Order
       [Dkt. 374].

          a. Status: This matter is going forward.

          b. Responses:

              i.       Indiana Attorney General Response: Response Of Indiana Attorney
                       General Curtis T. Hill To Debtor’s Motion For Clarification Of Bar Date
                       Order [Dkt. 390].

          c. Related Documents:

              i.       Revised Proposed Order: Notice Of Revised Proposed Order Granting
                       Debtor’s Motion For Clarification Of Bar Date Order [Dkt. 392].

          d. Estimated Time Required: 15 minutes.


Dated: April 9, 2019                                 Respectfully submitted,

                                                     JENNER & BLOCK LLP

                                                     By: /s/ Catherine Steege

                                                     Catherine L. Steege (admitted pro hac vice)
                                                     Dean N. Panos (admitted pro hac vice)
                                                     Melissa M. Root (#24230-49)
                                                     353 N. Clark Street
                                                     Chicago, Illinois 60654
                                                     Tel: (312) 923-2952
                                                     Fax: (312) 840-7352
                                                     csteege@jenner.com
                                                     dpanos@jenner.com
                                                     mroot@jenner.com
                                                     Counsel for the Debtor




                                               2
